Filed 9/15/14 Fort v. JP Morgan Chase Bank CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO


WILLIE FORT et al.,

         Plaintiffs and Appellants,                                      E056053

v.                                                                       (Super.Ct.No. CIVRS1100197)

JP MORGAN CHASE BANK, N.A.                                               OPINION
et al.,

         Defendants and Respondents.




         APPEAL from the Superior Court of San Bernardino County. Keith D. Davis,

Judge. Affirmed with directions.

         Willie Fort and Freddie M. Fort, Plaintiffs and Appellants in pro. per.

         Clark & Associates, Jeffrey A. Clark, S. Christopher Yoo, and Candace B. Lee for

Defendants and Respondents JP Morgan Chase Bank, N.A. and Jamie Dimon.

         Murphy, Pearson, Bradley & Feeney, John P. Girarde, and Jason E. Fellner for

Defendants and Respondents Naiman Law Group, P.C. and Randall D. Naiman.




                                                             1
          Plaintiffs Willie Fort and Freddie M. Fort, husband and wife, owned a house in

Rancho Cucamonga. In 2010, the house was nonjudicially foreclosed upon and sold.

The Forts, in propria persona, then filed this action asserting 19 causes of action against

various defendants allegedly involved in the foreclosure.

          One set of defendants demurred, generally, and specially. The trial court sustained

the demurrers — with leave to amend as to some causes of action, and without leave to

amend as to other causes of action. When the Forts failed to file an amended complaint,

the trial court entered a judgment of dismissal.

          The Forts appeal. They contend that they stated a cause of action to set aside the

trustee’s sale. They also contend that the trial court erred by denying them discovery.

We will conclude that they have not shown that the trial court erred. Hence, we will

affirm.

                                                 I

                               PROCEDURAL BACKGROUND

          The operative complaint is the first amended complaint. In that complaint, the

named defendants included: (1) JP Morgan Chase Bank N.A. (Morgan)1 and Jamie

Dimon (Dimon)2 (collectively the Morgan defendants); and (2) the Naiman Law Group

and Randall D. Naiman (collectively the Naiman defendants).3


          1
            Chase Home Finance LLC (Chase) was also named as a defendant.
However, according to Morgan, while the case was pending, Morgan merged with Chase.
          2
                 Dimon’s party status is not entirely clear.
                                                                   [footnote continued on next page]


                                                2
        The operative complaint listed 19 causes of action:

        1. Declaratory relief.

        2. An injunction.

        3. Violation of the Home Ownership Equity Protection Act. (15 U.S.C. § 1639 et

seq.)




[footnote continued from previous page]
       The Morgan defendants claim that Dimon was never served. The record,
however, reflects a proof of service on him, by substituted service. It also reflects that
Morgan’s attorneys filed various documents in the names of both Morgan and Dimon,
including a case management conference statement, notices of ruling, oppositions to
motions to compel discovery, an opposition to a motion to recuse, and a memorandum of
costs. Thus, it appears that Dimon may have been served, but even if not, he may have
made a general appearance.

       The critical demurrer was brought solely by Morgan. Nevertheless, at the hearing
on the demurrer, Morgan’s counsel entered an appearance for Dimon. The eventual
judgment of dismissal dismissed “the above-captioned action,” seemingly as to all
remaining defendants. The register of actions lists Dimon as “dismiss[ed].”

        Finally, despite their claim that Dimon was never served, Morgan’s attorneys filed
their respondent’s brief in this appeal on behalf of both Morgan and Dimon. We
conclude that Dimon is a respondent in this appeal.
        3
             The operative complaint also named as defendants Quality Loan Service
Corp. (Quality), EMC Mortgage Corporation (EMC), and Atlas Real Estates [sic] (Atlas).
Later, however, the Forts voluntarily dismissed EMC and Atlas.

       Quality filed a declaration of nonmonetary status, which meant that it disclaimed
any involvement in the action other than as trustee, and it agreed to be bound by any
judgment. (Civ. Code, § 2924l.) Thereafter, the Forts took Quality’s default (even
though it would appear that this was improper). (See id., subds. (d), (f).)

        Thus, these three defendants are not parties to this appeal.



                                              3
        4. Violation of the Real Estate Settlement Procedures Act. (12 U.S.C. § 2601 et

seq.)

        5. Violation of the Truth in Lending Act. (15 U.S.C. § 1601 et seq.)

        6. Violation of the Fair Credit Reporting Act. (15 U.S.C. § 1681 et seq.)

        7. Fraud.

        8. Breach of fiduciary duty.

        9. Unjust enrichment.

        10. Civil conspiracy.

        11. Violation of the Racketeer Influenced and Corrupt Practices Act (RICO). (18

U.S.C. § 1961 et seq.)

        12. To set aside trustee’s sale.

        13. To quiet title.4

        14. Unfair competition. (Bus. & Prof. Code, § 17200.)

        15. Wrongful foreclosure.

        16. Usury.

        17. Predatory lending.

        18. Violation of the Fair Debt Collection Practices Act. (15 U.S.C. § 1692 et

seq.)

        19. Slander of title.

        4
               This, at least, is our best guess at the gist of this cause of action, based on
the relief prayed for.



                                               4
       Morgan filed a general and special demurrer to all causes of action. The Forts did

not file any opposition to the demurrer. The trial court sustained the demurrer as to some

causes of action without leave to amend, and as to the remaining causes of action with 30

days’ leave to amend.

       Within the 30 days, the Forts filed a document entitled “‘Objection’ to Court’s

Request to Amend First Amended Complaint and to Add Addendum of Fraud.”

(Capitalization altered.) However, the Forts have never claimed, below or in this appeal,

that this document constituted an amended complaint.

       After the 30 days had run, Morgan filed a motion to dismiss on the ground that the

Forts had failed to file a timely amended complaint.

       The Forts did not file any opposition to the motion to dismiss. They did appear at

the hearing on the motion, and they conceded that they had not filed an amended

complaint: “[W]e just haven’t had the time to get it done. A lot of things going on in our

family. So, if you want to give us 30 days to do the amend, we will try to get it done.

Otherwise, we have nothing further to say.”

       The trial court granted the motion to dismiss and entered a judgment of dismissal.

                                              II

                               THE NOTICE OF APPEAL

       Preliminarily, the Morgan defendants contend that the notice of appeal did not

adequately specify the judgment or order appealed from.




                                              5
       A.     Additional Factual and Procedural Background.

       On February 16, 2012, the trial court entered the order dismissing the action with

prejudice.

       On April 5, 2012, the Forts filed a notice of appeal stating that they were

appealing from a “[j]udgment after court trial” entered on February 16, 2012.

       On May 17, 2012, the trial court entered an “Amended . . . Judgment”

(capitalization altered), awarding Morgan attorney fees.

       B.     Analysis.

       A notice of appeal must “identif[y] the particular judgment or order being

appealed.” (Cal. Rules of Court, rule 8.100(a)(2).) “It is axiomatic that notices of appeal

will be liberally construed to implement the strong public policy favoring the hearing of

appeals on the merits. [Citation.] This policy is especially vital where the faulty notice

of appeal engenders no prejudice and causes no confusion concerning the scope of the

appeal. [Citation.]” (Norco Delivery Service, Inc. v. Owens-Corning Fiberglas (1998)

64 Cal. App. 4th 955, 960-961.)

       Here, the notice of appeal specified a judgment entered on February 16, 2012. On

February 16, 2012, the trial court did one and only one thing — it entered the order of

dismissal. Although entitled an order, the order of dismissal was, in substance, an

appealable judgment. (Code Civ. Proc., § 581d; Siliga v. Mortgage Electronic

Registration Systems, Inc. (2013) 219 Cal. App. 4th 75, 80, fn. 2.) Accordingly, it was

abundantly clear exactly what judgment or order was being appealed.



                                             6
         Of course, it would have been even clearer if the Forts had checked the box for

“[j]udgment of dismissal after an order sustaining a demurrer” rather than “[j]udgment

after court trial.” Even so, there was no room for confusion.

         The Morgan defendants point out that thereafter, the trial court entered an

amended judgment, which included a fee award. Nevertheless, the appealable judgment

was still the February 16, 2012 judgment of dismissal. “It is well settled . . . that ‘[w]here

the judgment is modified merely to add costs, attorney fees and interest, the original

judgment is not substantially changed and the time to appeal it is therefore not affected.’

[Citations.]” (Torres v. City of San Diego (2007) 154 Cal. App. 4th 214, 222.) Even

assuming, hypothetically, that the May 17, 2012 judgment was the sole appealable order,

we would treat the notice of appeal as a premature but nevertheless valid appeal from that

judgment. (See Cal. Rules of Court, rule 8.104(d)(2).)

         The Morgan defendants also point to the Forts’ Civil Case Information Statement

(CCIS). The CCIS stated that the judgment or order appealed from had been entered on

April 5, 2012 (which was actually the date of the notice of appeal). However, it also

stated that notice of entry of the judgment had been served on February 16, 2012. Thus,

it was clear that February 16, 2012 was involved somehow. In any event, while it is

arguable that a CCIS could clarify an ambiguous notice of appeal and thus make it

sufficient, a CCIS cannot detract from the sufficiency of a notice of appeal that is already

clear.




                                               7
       Finally, the Morgan defendants claim they were prejudiced because they did not

know what documents they should include in the record; supposedly, they did not even

know what arguments they should make in their brief. This is disingenuous. Even

assuming they really did not know what documents they should designate for inclusion in

the record, they were not prejudiced because they could have filed a request to augment

the record once this became clear. And certainly, once the Forts filed their opening brief,

it was clear beyond dispute that they were appealing from the judgment entered pursuant

to the demurrer. Despite the Morgan defendants’ claim that they did not know what

arguments it should make, they did manage to argue that the demurrer was properly

sustained.

       We therefore conclude that the notice of appeal was adequate.

                                             III

                     THE ORDER SUSTAINING THE DEMURRER

       The Forts contend that the trial court erred by sustaining the demurrer. They claim

that they stated a cause of action to set aside the trustee’s sale. They do not discuss any

of their other 18 causes of action. We therefore deem those causes of action abandoned.

(Oviedo v. Windsor Twelve Properties, LLC (2012) 212 Cal. App. 4th 97, 108 & fn. 9.)

       A.     Additional Factual and Procedural Background.

       Morgan demurred to the cause of action to set aside the trustee’s sale both

generally and specially. The general demurrer was on the ground that the exhibits to the

operative complaint affirmatively demonstrated that the trustee’s sale was proper. The



                                              8
special demurrer was on the ground that the cause of action was uncertain, ambiguous,

and unintelligible.

       The trial court sustained the demurrer to this cause of action with leave to amend.

It then dismissed this cause of action after the Forts failed to file a timely amended

complaint.

       B.     Analysis.

       Preliminarily, the Morgan defendants’ only response is that, after the trial court

sustained the demurrer with leave to amend, the Forts failed to amend, and therefore the

trial court properly dismissed the action. This begs the question, however, of whether the

trial court properly sustained the demurrer in the first place. “When a demurrer is

sustained with leave to amend, and the plaintiff chooses not to amend but to stand on the

complaint, an appeal from the ensuing dismissal order may challenge the validity of the

intermediate ruling sustaining the demurrer. [Citation.]” (County of Santa Clara v.

Atlantic Richfield Co. (2006) 137 Cal. App. 4th 292, 312.)

       On the other hand, the Forts’ only argument as to why the general demurrer was

improperly sustained is that the substituted trustee lacked standing to foreclose, in that (1)

the substitution violated the applicable pooling and servicing agreement (see Glaski v.

Bank of America (2013) 218 Cal. App. 4th 1079, 1096), and (2) the substitution was

“robo-signed” (i.e., forged and/or false).




                                              9
       However, the Forts never cite any portion of their complaint that alleges any of

these facts.5 An appellate brief must “[s]upport any reference to a matter in the record by

a citation to the volume and page number of the record where the matter appears.” (Cal.

Rules of Court, rule 8.204(a)(1)(C).) “When an appellant’s brief makes no reference to

the pages of the record where a point can be found, an appellate court need not search

through the record in an effort to discover the point purportedly made. [Citations.] We

can simply deem the contention to lack foundation and, thus, to be forfeited. [Citations.]”

(In re S.C. (2006) 138 Cal. App. 4th 396, 406-407.) That is particularly true when a

complaint is as prolix and disorganized as the one in this case.6

       We also note that the Forts do not argue that the special demurrer was improperly

sustained. Accordingly, they have forfeited any such argument. (Lui v. City and County

of San Francisco (2012) 211 Cal. App. 4th 962, 970-971, fn. 7.) We can uphold the order

sustaining the demurrer on this ground alone.


       5
               The Forts do cite page 187 of the clerk’s transcript as showing that “the
loan that is the subject of this litigation was serialized [sic; sc. “securitized”] and sold
under a pooling and servicing agreement.”

       Page 187 is an exhibit to the operative complaint. It mentions a pooling and
servicing agreement, but it does not show that the Forts’ loan was ever subject to that
agreement. In any event, the mere fact that a loan is subject to a pooling and servicing
agreement is insufficient to invalidate a foreclosure. (Arabia v. BAC Home Loans
Servicing, L.P. (2012) 208 Cal. App. 4th 462, 472-474; cf. Glaski v. Bank of America,
supra, 218 Cal.App.4th at pp. 1093-1098.)
       6
              At oral argument, the Forts requested judicial notice of unspecified
materials, asserting that they would show that the Morgan defendants had engaged in
assorted improper activities, including robo-signing. That request is hereby denied.



                                               10
       We therefore conclude that the Forts have not shown that the trial court erred by

sustaining the demurrer.

                                             IV

                                       DISCOVERY

       The Forts also contend that the trial court erroneously denied them discovery.

       A.     Additional Factual and Procedural Background.

       The Forts filed a “Motion to Compel Discovery and Request for Sanctions.”

(Capitalization altered.) In it, they complained about Morgan’s7 alleged failure to

respond to requests for admission, interrogatories, and requests for production of

documents. The motion, however, did not include any memorandum of points and

authorities, nor did it include any evidence (aside from one unauthenticated letter).

       Morgan filed an opposition as well as a supplemental opposition to the motion.

The Forts, however, have not included these in the appellate record.

       The trial court denied the motion. It stated, “Frankly, I think that the motion is

inappropriate, let alone unnecessary. It’s clear to me that the discovery responses, in fact,

were not only served but timely served.” It also stated, “Plaintiffs[’] motion hasn’t been

brought under California rules . . . .” It imposed $270 in sanctions against the Forts.


       7
               Actually, the motion referred to “[d]efendants’” failure to respond to
discovery, but it is clear that it involved only Morgan. The Naiman defendants had
already filed a SLAPP motion (See Part V, post), so they were no longer subject to
discovery. (Code Civ. Proc., § 425.16, subd. (g).)




                                             11
       B.     Analysis.

       The Forts argue that they needed discovery because “discovery . . . would have

enabled [them] to set forth a more comprehensive factual complaint.” But as OK Go has

musically remarked, “Needing is one thing/And getting, getting’s another.”

(Needing/Getting, OK Go (2012).) To obtain discovery, a litigant has to follow statutory

procedures.

       Here, the trial court could properly deny the motion to compel for at least three

reasons: (1) It was not in the requisite form. (Cal. Rules of Court, rule 3.1113(a).) (2)

It did not include any evidence. (3) It asserted that Morgan had failed to respond to

discovery at all, yet Morgan proved that it had responded; if the Forts felt the responses

were inadequate, they had to bring a motion to compel further responses, and that would

have required both a separate statement (Cal. Rules of Court, rule 3.1345(a)) and a “meet

and confer” declaration (Code Civ. Proc., §§ 2030.300, subd. (b), 2031.310, subd. (b)(2),

2033.290, subd. (b)), which their motion did not include.

       We therefore conclude that the trial court did not improperly deny discovery.

                                             V

                             THE NAIMAN DEFENDANTS

       The Naiman defendants contend that the trial court properly awarded them

attorney fees. Moreover, they request an award of attorney fees on appeal.




                                             12
       A.        Additional Factual and Procedural Background.

       The Naimans filed a special motion to strike pursuant to Code of Civil Procedure

section 425.16 (SLAPP motion). On September 13, 2011, the trial court entered an order

granting the SLAPP motion.

       The Naiman defendants then filed a motion for attorney fees. On December 7,

2011, the trial court granted the motion and awarded the Naiman defendants $9,105.

       As already discussed (see part II, ante), the Forts appealed exclusively from the

judgment of dismissal entered on February 16, 2012.

       In this court, the Naiman defendants filed a motion to dismiss the appeal, solely as

to the order granting the SLAPP motion. They represented to us that the Forts were

attempting to appeal, not only from the judgment of dismissal, but also from (1) the order

granting the SLAPP motion and (2) the order awarding attorney fees. They noted that, as

to the order granting the SLAPP motion, the Forts had not filed a timely notice of appeal.

They also noted that they were not “challeng[ing]” the appeal from the order awarding

attorney fees.

       The Forts then filed an “Opposition” noting that the order granting the SLAPP

motion “did not end the case” and that they had filed a timely appeal from the judgment

of dismissal.

       We granted the Naiman defendants’ motion to dismiss the appeal as to the order

granting the SLAPP motion. We noted, however, that the “Naiman [defendants]




                                            13
correctly concede[] that the appeal may proceed as to the attorney fee award in [their]

favor . . . .”

        Thereafter, the Forts filed their opening brief. That made it clear (if it was not

clear already) that they were not raising any issue as to the order awarding attorney fees.

        Nevertheless, the Naiman defendants have filed a respondent’s brief arguing that

the trial court properly awarded them attorney fees and requesting an award of attorney

fees on appeal.

        B.       Analysis.

        We have no occasion to address the propriety of the trial court’s order awarding

attorney fees because the Forts never appealed from that order. “[W]here several

judgments and/or orders occurring close in time are separately appealable . . . , each

appealable judgment and order must be expressly specified — in either a single notice of

appeal or multiple notices of appeal — in order to be reviewable on appeal. [Citations.]”

(Eisenberg et al., Cal. Practice Guide: Civil Appeals and Writs (The Rutter Group 2014)

¶ 3:119.1, and cases cited.) As we discussed in part II, ante, the Forts appealed solely

from the February 16, 2012 judgment of dismissal.

        As prevailing defendants on a SLAPP motion, the Naiman defendants are entitled

to recover attorney fees and costs as a matter of law. (Code Civ. Proc., § 425.16, subd.

(c)(1).) We leave it up to the trial court, on remand, to determine what amount of

attorney fees, if any, is reasonable. (See Eisenberg et al., supra, ¶ 14:117.1a.)




                                              14
                                         VI

                                    DISPOSITION

       The judgment is affirmed. The Morgan defendants and the Naiman defendants are

awarded costs on appeal against the Forts. The Naiman defendants are awarded attorney

fees on appeal against the Forts.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                           RICHLI
                                                                          Acting P. J.

We concur:


MILLER
                          J.


CODRINGTON
                          J.




                                         15